SILBERMAN, Chief Judge.
Gregorio Ruiz seeks review of his judgment and sentence for attempted sexual battery and sexual activity with a child by a person in familial or custodial authority which was entered pursuant to a negotiated plea. Although Ruiz filed a timely pro se motion to withdraw plea after sentencing pursuant to Florida Rule of Criminal Procedure 8.170(0, the motion is a nullity because it was filed while Ruiz was still represented by counsel and was devoid of allegations giving rise to an adversarial relationship with counsel. See Sheppard v. State, 17 So.3d 275, 286 (Fla.2009). Because Ruiz has not properly preserved any challenges to his plea, we affirm.
Affirmed.
KELLY and SLEET, JJ„ Concur.